 1

 2

 3
                                 UNITED STATES DISTRICT COURT
 4
                                          DISTRICT OF NEVADA
 5
                                                    ***
 6
      JUAN C. RIOS,                                        Case No. 2:17-cv-03074-RFB-BNW
 7
                             Plaintiff,
 8                                                         ORDER
            v.
 9
      ROMEO ARANAS, et al.,
10
                             Defendants.
11

12

13          This matter is before the court on the parties’ failure to comply with the court’s order
14   (ECF No. 28), dated October 21, 2019. The court ordered the parties to meet and confer and file
15   a proposed discovery plan and scheduling order by November 10, 2019. The parties did not
16   comply with that deadline or request an extension of time to do so. The parties must meet and
17   confer and file a proposed discovery plan and scheduling order by December 18, 2019. Failure to
18   comply with this order will result in the issuance of an order to show cause.
19          IT IS SO ORDERED.
20

21          DATED: November 27, 2019
22

23
                                                          BRENDA WEKSLER
24                                                        UNITED STATES MAGISTRATE JUDGE
25

26

27

28
